UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
____________________________________
                                        )
ABDURAHMAN LNU (ISN 441),               )
                                        )
              Petitioner,               )
                                        )
       v.                               )    Civil Action No. 09-745 (RCL)
                                        )
BARACK H. OBAMA, President              )
 of the United States, et al.,          )
                                        )
              Respondents.              )
____________________________________)

                                             ORDER

        The Court held a status conference in this matter on July 20, 2009. In accordance with

that proceeding, it is hereby

        ORDERED the parties shall adhere to the following schedule:

                Petitioner’s Request(s) for Discovery               By September 25, 2009

                Respondents’ Opposition                             By October 16, 2009

                Petitioner’s Reply                                  By November 10, 2009;

and it is further

        ORDERED that petitioner shall file his Traverse after the resolution of his discovery

request(s). The deadline for petitioner’s Traverse shall be determined by the Court.

        SO ORDERED.



                Signed by Royce C. Lamberth, Chief Judge, on July 20, 2009.